COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  EUGENIO L. RODRIGUEZ,


                           Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00351-CR
 
AN ORIGINAL PROCEEDING

IN MANDAMUS






MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eugenio L. Rodriguez, seeks a writ of mandamus to compel the Judge of the 109th
District Court of Andrews County Texas, to grant his request for forensic DNA testing pursuant to
Chapter 64 of the Texas Code of Criminal Procedure.
	In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition and record provided, Mr. Rodriguez has not demonstrated he is entitled 
to the relief requested.  See Tex.R.App.P. 52.8.  Relator's petition is therefore denied.


						GUADALUPE RIVERA, Justice
January 15, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)